Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2016

                                    No. 04-15-00792-CR

                                    John Wayne POLLY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 375971
                     The Honorable Robert Behrens, Judge Presiding


                                       ORDER
      Appellant’s motion to publish opinion of the court is hereby granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court